UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-15467 VECTREN CORPORATION (Exact name of registrant as specified in its charter) INDIANA 35-2086905 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One Vectren Square, Evansville, IN 47708 (Address of principal executive offices) (Zip Code) 812-491-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo -1- Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock- Without Par Value October 31, 2010 Class Number of Shares Date Access to Information Vectren Corporation makes available all SEC filings and recent annual reports free of charge through its website at www.vectren.com as soon as reasonably practicable after electronically filing or furnishing the reports to the SEC, or by request, directed to Investor Relations at the mailing address, phone number, or email address that follows: Mailing Address: One Vectren Square Evansville, Indiana47708 Phone Number: (812) 491-4000 Investor Relations Contact: Robert L. Goocher Treasurer and Vice President, Investor Relations rgoocher@vectren.com Definitions BTU:British thermal units MSHA:Mine Safety and Health Administration FASB:Financial Accounting Standards Board MW:megawatts FERC:Federal Energy Regulatory Commission MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) IDEM:Indiana Department of Environmental Management OUCC:Indiana Office of the Utility Consumer Counselor IURC:Indiana Utility Regulatory Commission PUCO:Public Utilities Commission of Ohio BCF:billions of cubic feet USEPA:United States Environmental Protection Agency MISO: Midwest Independent System Operator Throughput:combined gas sales and gas transportation volumes -2- Table of Contents Table of Contents Item Number Page Number PART I.FINANCIAL INFORMATION 1 Financial Statements (Unaudited) Vectren Corporation and Subsidiary Companies Consolidated Condensed Balance Sheets 4-5 Consolidated Condensed Statements of Income 6 Consolidated Condensed Statements of Cash Flows 7 Notes to Unaudited Consolidated Condensed Financial Statements 8 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 3 Quantitative and Qualitative Disclosures About Market Risk 41 4 Controls and Procedures 42 PART II.OTHER INFORMATION 1 Legal Proceedings 42 1A Risk Factors 42 2 Unregistered Sales of Equity Securities and Use of Proceeds 43 6 Exhibits 43 Signatures 44 -3- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited – In millions) September 30, December 31, ASSETS Current Assets Cash & cash equivalents $ $ Accounts receivable - less reserves of $4.2 & $5.2, respectively Accrued unbilled revenues Inventories Recoverable fuel & natural gas costs - Prepayments & other current assets Total current assets Utility Plant Original cost Less:accumulated depreciation & amortization Net utility plant Investments in unconsolidated affiliates Other utility & corporate investments Other nonutility investments Nonutility plant - net Goodwill - net Regulatory assets Other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. -4- Table of Contents VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited – In millions) September 30, December 31, LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accounts payable to affiliated companies Refundable fuel & natural gas costs - Accrued liabilities Short-term borrowings Current maturities of long-term debt Long-term debt subject to tender - Total current liabilities Long-term Debt - Net of Current Maturities & Debt Subject to Tender Deferred Income Taxes & Other Liabilities Deferred income taxes Regulatory liabilities Deferred credits & other liabilities Total deferred credits & other liabilities Commitments & Contingencies (Notes 11-13) Common Shareholders' Equity Common stock (no par value) – issued & outstanding 81.4 & 81.1, respectively Retained earnings Accumulated other comprehensive income (loss) ) ) Total common shareholders' equity TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. -5- Table of Contents VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited – In millions, except per share data) Three Months Nine Months Ended September 30, Ended September 30, OPERATING REVENUES Gas utility $ Electric utility Nonutility Total operating revenues OPERATING EXPENSES Cost of gas sold Cost of fuel & purchased power Cost of nonutility revenues Other operating Depreciation & amortization Taxes other than income taxes Total operating expenses OPERATING INCOME OTHER INCOME (EXPENSE) Equity in earnings (losses) of unconsolidated affiliates ) Other income – net Total other income (expense) INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ AVERAGE COMMON SHARES OUTSTANDING DILUTED COMMON SHARES OUTSTANDING EARNINGS PER SHARE OF COMMON STOCK: BASIC $ DILUTED $ DIVIDENDS DECLARED PER SHARE OF COMMON STOCK $ The accompanying notes are an integral part of these consolidated condensed financial statements. -6- Table of Contents VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited – In millions) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization Deferred income taxes & investment tax credits Equity in losses of unconsolidated affiliates Provision for uncollectible accounts Expense portion of pension & postretirement benefit cost Other non-cash charges - net ) Changes in working capital accounts: Accounts receivable & accrued unbilled revenues Inventories ) ) Recoverable/refundable fuel & natural gas costs ) Prepayments & other current assets ) Accounts payable, including to affiliated companies ) ) Accrued liabilities ) Unconsolidated affiliate dividends Employer contributions to pension & postretirement plans ) ) Changes in noncurrent assets ) ) Changes in noncurrent liabilities ) ) Net cash flows from operating activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from: Dividend reinvestment plan & other common stock issuances Long-term debt, net of issuance costs - Requirements for: Dividends on common stock ) ) Retirement of long-term debt ) ) Net change in short-term borrowings ) ) Net cash flows from financing activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from: Unconsolidated affiliate distributions - Other collections Requirements for: Capital expenditures, excluding AFUDC equity ) ) Unconsolidated affiliate investments ) ) Other investments ) ) Net cash flows from investing activities ) ) Net change in cash & cash equivalents ) ) Cash & cash equivalents at beginning of period Cash & cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. -7- Table of Contents VECTREN CORPORATION AND SUBSIDIARY COMPANIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Nature of Operations Vectren Corporation (the Company or Vectren), an Indiana corporation, is an energy holding company headquartered in Evansville, Indiana.The Company’s wholly owned subsidiary, Vectren Utility Holdings, Inc. (Utility Holdings), serves as the intermediate holding company for three public utilities:Indiana Gas Company, Inc. (Indiana Gas or Vectren North), Southern Indiana Gas and Electric Company (SIGECO or Vectren South), and the Ohio operations.Utility Holdings also has other assets that provide information technology and other services to the three utilities.Utility Holdings’ consolidated operations are collectively referred to as the Utility Group.Both Vectren and Utility Holdings are holding companies as defined by the Energy Policy Act of 2005 (Energy Act).Vectren was incorporated under the laws of Indiana on June 10, 1999. Indiana Gas provides energy delivery services to over 560,000 natural gas customers located in central and southern Indiana.SIGECO provides energy delivery services to over 141,000 electric customers and approximately 110,000 gas customers located near Evansville in southwestern Indiana.SIGECO also owns and operates electric generation assets to serve its electric customers and optimizes those assets in the wholesale power market.Indiana Gas and SIGECO generally do business as Vectren Energy Delivery of Indiana.The Ohio operations provide energy delivery services to approximately 310,000 natural gas customers located near Dayton in west central Ohio.The Ohio operations are owned as a tenancy in common by Vectren Energy Delivery of Ohio, Inc. (VEDO), a wholly owned subsidiary of Utility Holdings (53 percent ownership), and Indiana Gas (47 percent ownership).The Ohio operations generally do business as Vectren Energy Delivery of Ohio. The Company, through Vectren Enterprises, Inc. (Enterprises), is involved in nonutility activities in three primary business areas:Energy Marketing and Services, Coal Mining, and Energy Infrastructure Services.Energy Marketing and Services markets and supplies natural gas and provides energy management services.Coal Mining mines and sells coal.Energy Infrastructure Services provides underground construction and repair services and performance contracting and renewable energy services.Enterprises also has other legacy businesses that have invested in energy-related opportunities and services, real estate, and leveraged leases, among other investments.These operations are collectively referred to as the Nonutility Group.Enterprises supports the Company’s regulated utilities pursuant to service contracts by providing natural gas supply services, coal, and infrastructure services. 2. Basis of Presentation The interim consolidated condensed financial statements included in this report have been prepared by the Company, without audit, as provided in the rules and regulations of the Securities and Exchange Commission and include a review of subsequent events through the date the financial statements were issued.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted as provided in such rules and regulations.The information in this report reflects all adjustments which are, in the opinion of management, necessary to fairly state the interim periods presented, inclusive of adjustments that are normal and recurring in nature.These consolidated condensed financial statements and related notes should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2009, filed with the Securities and Exchange Commission on February 26, 2010, on Form 10-K.Because of the seasonal nature of the Company’s utility operations, the results shown on a quarterly basis are not necessarily indicative of annual results. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. -8- Table of Contents 3. Comprehensive Income Comprehensive income consists of the following: Three Months Nine Months Ended September 30, Ended September 30, (In millions) Net income $ Comprehensive income (loss) of unconsolidated affiliates ) ) Cash flow hedges Unrealized gains - Reclassifications to net income - - - ) Income taxes ) ) ) Total comprehensive income $ Accumulated other comprehensive income arising from unconsolidated affiliates is primarily the Company’s portion of ProLiance Holdings, LLC’s accumulated comprehensive income related to use of cash flow hedges.(See Note 8 for more information on ProLiance.) 4. Earnings Per Share The Company uses the two class method to calculate earnings per share (EPS).The two class method is an earnings allocation formula that treats a participating security as having rights to earnings that otherwise would have been available to common shareholders.Under the two-class method, earnings for a period are allocated between common shareholders and participating security holders based on their respective rights to receive dividends as if all undistributed book earnings for the period were distributed.Basic EPS is computed by dividing net income attributable to only the common shareholders by the weighted-average number of common shares outstanding for the period.Diluted EPS includes the impact of stock options and other equity based instruments to the extent the effect is dilutive.The following table illustrates the basic and dilutive EPS calculations for the periods presented in these financial statements. Three Months Nine Months Ended September 30, Ended September 30, (In millions, except per share data) Numerator: Numerator for basic EPS $ Add back earnings attributable to participating securities - - - Reported net income (Numerator for Diluted EPS) $ Denominator: Weighted average common shares outstanding (Basic EPS) Conversion of share based compensation arrangements Adjusted weighted average shares outstanding and assumed conversions outstanding (Diluted EPS) Basic EPS $ Diluted EPS $ -9- Table of Contents For the three months and nine months ended September 30, 2010, options to purchase 308,000 and 517,800, respectively, of additional shares of the Company’s common stock were outstanding, but were not included in the computation of diluted EPS because their effect would be antidilutive, compared to 517,800 and 837,100 shares for the three and nine months ended September 30, 2009, respectively.The exercise prices for these options ranged from $24.90 to $27.15 for the three months ended September 30, 2010 and $24.74 to $27.15 for the nine months ended September 30, 2010.The exercise prices for these options ranged from $24.74 to $27.15 for the three months ended September 30, 2009 and $23.19 to $27.15 for the nine months ended September 30, 2009. 5. Retirement Plans & Other Postretirement Benefits The Company maintains three qualified defined benefit pension plans, a nonqualified supplemental executive retirement plan (SERP), and three other postretirement benefit plans.The defined benefit pension and other postretirement benefit plans, which cover eligible full-time regular employees, are primarily noncontributory.The postretirement health care and life insurance plans are a combination of self-insured and fully insured plans.The Company has a Voluntary Employee Beneficiary Association (VEBA) Trust Agreement for the partial funding of postretirement health benefits for retirees and their eligible dependents and beneficiaries in one of the three plans.Annual VEBA funding is discretionary.The qualified pension plans and the SERP are aggregated under the heading “Pension Benefits.”Other postretirement benefit plans are aggregated under the heading “Other Benefits.” Net Periodic Benefit Costs A summary of the components of net periodic benefit cost follows: Three Months Ended September 30, Pension Benefits Other Benefits (In millions) Service cost $ Interest cost Expected return on plan assets ) ) - ) Amortization of prior service cost ) ) Amortization of transitional obligation - - Amortization of actuarial loss - Net periodic benefit cost $ Nine Months Ended September 30, Pension Benefits Other Benefits (In millions) Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost ) ) Amortization of transitional obligation - - Amortization of actuarial loss Net periodic benefit cost $ Employer Contributions to Qualified Pension Plans Currently, the Company expects to contribute approximately $12 million to its pension plan trusts for 2010.Through September 30, 2010, contributions of $8.8 million have been made. -10- Table of Contents Impact of Recent Healthcare Legislation In March 2010, the President signed into law comprehensive health care reform legislation under the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010.Included among the major provisions of the law is a change in the federal income tax treatment of a subsidy received by the Company to offset the cost of providing Medicare equivalent retiree prescription drug benefits, commonly referred to as the Medicare Part D subsidy.Prior to the change in law, the deduction for retiree drug benefits excluded the government subsidy, effectively making the subsidy tax free.Due to the change in tax treatment, the Company recorded a $2.3 million increase in its deferred tax liabilities, during the first quarter of 2010, related to the estimated $6.1 million accrued subsidy receivable at that date.Like tax law changes in the past, it is expected that the impact of this change will be reflected in customer rates in the future.As a result, the Company has recorded a $4.8 million regulatory asset related to this matter in its financial statements at September 30, 2010. 6. Excise and Utility Receipts Taxes Excise taxes and a portion of utility receipts taxes are included in rates charged to customers.Accordingly, the Company records these taxes received as a component of operating revenues, which totaled $4.8 million and $4.3 million in the three months ended September 30, 2010 and 2009, respectively.For the nine months ended September 30, 2010 and 2009, these taxes totaled $25.2 million and $26.0 million, respectively.Expenses associated with excise and utility receipts taxes are recorded as a component of Taxes other than income taxes. 7. Supplemental Cash Flow Information As of September 30, 2010 and December 31, 2009, the Company has accruals related to utility and nonutility plant purchases totaling approximately $10.2 million and $12.4 million, respectively. 8. ProLiance Holdings, LLC ProLiance Holdings, LLC (ProLiance), a nonutility energy marketing affiliate of Vectren and Citizens Energy Group (Citizens), provides services to a broad range of municipalities, utilities, industrial operations, schools, and healthcare institutions located throughout the Midwest and Southeast United States.ProLiance’s customers include Vectren’s Indiana utilities and nonutility gas supply operations as well as Citizens’ utilities.ProLiance’s primary businesses include gas marketing, gas portfolio optimization, and other portfolio and energy management services.Consistent with its ownership percentage, Vectren is allocated 61 percent of ProLiance’s profits and losses; however, governance and voting rights remain at 50 percent for each member; and therefore, the Company accounts for its investment in ProLiance using the equity method of accounting. Summarized Financial Information Three Months Nine Months Ended September 30, Ended September 30, (In millions) Summarized statement of income information: Revenues $ Operating income (loss) $ ) $ ) $ ) $ Charge related to Investment in Liberty Gas Storage $
